                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CEDRIC WILLIAMS,
                                   4                                                         Case No. 18-cv-05449-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF DISMISSAL WITHOUT
                                                   v.                                        PREJUDICE
                                   6
                                         STATE OF CALIFORNIA, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  10   Ninth Circuit decision.1

                                  11          On September 5, 2018, Plaintiff, a frequent filer and state prisoner, filed the present pro se

                                  12   prisoner action under 42 U.S.C. § 1983.2 On that same date, the Clerk of the Court sent a
Northern District of California
 United States District Court




                                  13   notification to Plaintiff that he had neither paid the filing fee nor submitted a completed

                                  14   application for leave to proceed in forma pauperis (“IFP”). Dkt. 2. The Clerk provided Plaintiff

                                  15   with a copy of the correct form for application to proceed IFP, along with a return envelope,

                                  16   instructions, and a notification that the case would be dismissed if Plaintiff failed to pay the fee or

                                  17   file the completed application within twenty-eight days.

                                  18          On September 12, 2018, Plaintiff submitted to the Court his IFP application and the six-

                                  19   month prisoner trust account statement, but the certificate of funds was not included. Dkt. 6. On

                                  20   October 19, 2018, Plaintiff submitted another copy of his six month statement, but again the

                                  21   certificate of funds was not included. Dkt. 13.

                                  22          The twenty-eight-day deadline has long passed, and Plaintiff failed to submit his certificate

                                  23   of funds.

                                  24          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Because this dismissal

                                  25
                                              1
                                  26            Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                       to dismiss case on initial screening because unserved defendants had not consented to proceed
                                  27   before magistrate judge).
                                              2
                                  28           Because the original complaint was not submitted on the proper form, the operative
                                       complaint is the complaint filed on October 1, 2018. Dkt. 11.
                                   1   is without prejudice, Plaintiff may move to reopen the action. Any such motion must contain a

                                   2   complete IFP application, including the certificate of funds and the six-month prisoner trust

                                   3   account statement (or the full $400.00 filing fee). Plaintiff’s IFP application is DENIED as

                                   4   incomplete. Dkt. 6. The Clerk shall terminate as moot any pending motions (dkts. 7, 10, 12), and

                                   5   close the file.

                                   6           This Order terminates Docket Nos. 6, 7, 10, and 12.

                                   7           IT IS SO ORDERED.

                                   8   Dated: April 10, 2019

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
